UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  May 31, 2011 Item 1: Reports to Shareholders Vanguard Wellington  Fund Semiannual Report May 31, 2011 > Vanguard Wellington Fund returned more than 11% for the six months ended May 31, 2011. > The funds return surpassed that of its composite index benchmark as well as the average return of its peer group. > Astute selection in the equity portion of the portfolio helped the funds overall performance; the bond portfolios return slightly lagged that of its benchmark. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Funds Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended May 31, 2011 Total Returns Vanguard Wellington Fund Investor Shares 11.43% Admiral Shares 11.48 Wellington Composite Index 10.71 Mixed-Asset Target Allocation Growth Funds Average 11.12 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance November 30, 2010 , Through May 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $29.94 $32.92 $0.423 $0.000 Admiral Shares 51.71 56.86 0.752 0.000 1 Chairmans Letter Dear Shareholder, For the six months ended May 31, 2011, Vanguard Wellington Fund returned more than 11% for both Investor and Admiral Shares. The funds return beat that of its customized benchmark, the Wellington Composite Index, and the average return of peer funds. The funds stock portfolio, which accounts for roughly 65% of its assets, benefited from the advisors strong selection. The fund posted gains of about 10% or more in all ten sectors. The return of the Wellington Funds fixed income portfolio, which accounts for about 35% of assets, slightly trailed that of its corporate bond benchmark. The fund missed some opportunities in the strongly performing financial sector. As of May 31, the funds 30-day SEC yield stood at 2.47% for Investor Shares and 2.55% for Admiral Shares, up slightly from six months ago, mainly because improved earnings allowed some corporations to increase their dividend payouts. Please note that on May 11, we lowered the minimum required investment for the Investor Shares of most Vanguard funds, including Wellington, to $3,000. This was done as part of our ongoing efforts to simplify how we offer Investor Shares and to increase the accessibility of our funds. 2 Stock prices followed corporate profits higher During the past six months, global stock markets powered past a series of unnerving developmentsfinancial drama in Europe, natural and nuclear disaster in Japan, and geopolitical upheaval in commodity markets. The broad U.S. stock market returned more than 15% for the period, buoyed by surprising strength in corporate profits. Toward the end of the fiscal half-year, however, a pullback in the manufacturing sector and unexpected weakness in the labor market sounded notes of caution. International stocks followed a similar trajectory, returning almost 14% for the period. In emerging markets and in most developed markets, strength in local currencies boosted returns for U.S.-based investors. In the broad U.S. bond market, a late-stage change of direction Through much of the fiscal half-year, bond market returns hovered nearor below0%. With the economy seeming to find its footing, interest rates rose slowly but steadily. Investors were concerned that accelerating growth might eventually lead to higher inflation, perhaps sooner rather than later. Rising rates put pressure on bond prices. Later in the period, however, disappointing economic newsincluding in the housing and labor marketsdoused worries about Market Barometer Total Returns Periods Ended May 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.49% 26.81% 3.69% Russell 2000 Index (Small-caps) 17.34 29.75 4.70 Dow Jones U.S. Total Stock Market Index 15.20 27.10 4.07 MSCI All Country World Index ex USA (International) 13.58 29.95 3.95 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 1.91% 5.84% 6.63% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.04 3.18 4.78 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 1.94 CPI Consumer Price Index 3.27% 3.57% 2.22% 3 inflation. Perhaps counterintuitively, bad news for the economy spells good news for bonds: As yields retreated, bond prices rallied. For the full six months, the broad U.S. taxable bond market returned about 2%, roughly matching the performance of the municipal market. The returns of money market instruments, such as 3-month Treasury bills, remained near 0%, consistent with the Federal Reserve Boards target for short-term interest rates. Stock market strength powered the funds six-month return The Wellington Fund benefited from substantial gains in global equity markets during the half-year. Many of the blue-chip companies in the funds equity portfolio registered impressive earnings growth and increased their dividend payouts. This environment suited the investment strategy of the funds advisor, Wellington Management Company, LLP , which favors value-oriented companies with the potential for above-average dividends. The funds stock portfolio returned 16.35% for the half-year, higher than the 15.03% return of its benchmark, the S&P 500 Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.30% 0.22% 1.04% The fund expense ratios shown are from the prospectus dated March 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2011, the funds annualized expense ratios were 0.29% for Investor Shares and 0.21% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 Index. In general, this outperformance reflected the advisors decision to avoid a number of index components that it considered unattractive investment opportunities or that didnt meet its dividend requirements. Each sector in the equity portfolio produced strong results. Energy, financials, and information technology contributed most to the funds performance compared with its equity benchmark index. The best-performing stocks, by far, came from the energy sector (+27%), which accounted for more than one-fifth of the funds equity portfolio return. The sector benefited from rising crude oil prices following the unrest in the Middle East and North Africa as well as growing demand from emerging markets. The advisors decision to hold a larger proportion of assets in this sector compared with the benchmark also helped performance. In the financial sector, the funds largest equity sector allocation, insurance and diversified financial services stocks posted the strongest results. However, it was the advisors decision not to hold some of the bigger, but weakly performing, stocks in the benchmark indexincluding Berkshire Hathaway (1%) and Citigroup (2%)that helped the fund stay a few steps ahead of the index. Information technology, another sizable component of the portfolio, also helped strengthen the fund compared to the benchmark. The advisor held a number of the sectors better performers, while steering clear of benchmark heavyweight Google, whose stock price retreated during the six months. The fund is required to hold bonds, both for the income they produce and for their potential to dampen the portfolios volatility. The Wellington Funds fixed income portfolio, which is composed of investment-grade corporate and U.S. government bonds, produced positive results amid a lackluster market. For the half-year, the fixed income portfolio returned 2.37%, a step behind the return of its benchmark, the Barclays Capital U.S. Credit A or Better Bond Index (+2.88%). The fund underweighted the banking sector, a large component of the benchmark, which performed well during the period. The fund also was hurt by its limited exposure to foreign debt, which, the advisor believes, presents risks inconsistent with the funds mandate. For more on the funds positioning during the fiscal half-year, please see the Advisors Report that follows this letter. 5 Focus on the long term, tune out the noise The stock markets performance over the past six months has been impressive, considering some of the challenges it has encountered during the period. There will always be unexpected newsgood or badthat drives global stock markets up or down. As tempting as it may be to let such short-term volatility influence the way you invest, you should always remain focused on your long-term investment goals. No matter what the markets short-term direction, we encourage you to build a well-balanced, diversified portfolio that includes a mix of stock and bond funds and short-term investments appropriate for your time horizon, financial objectives, and risk tolerance. Vanguard Wellington Fund can serve as a model for such prudent investment behaviors. Since its founding in 1929, the fund has held a balanced portfolio of stocks and bonds, weathering the markets inevitable setbacks by remaining focused on its long-term objectives. With its balanced approach, low costs, and talented advisor, Wellington Fund can play an important role as the core of your long-term investment portfolio. Thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 9, 2011 6 Advisors Report Vanguard Wellington Fund returned 11.43% for Investor Shares for the six months ended May 31, 2011. The funds absolute performance for the period was ahead of the 10.71% return for the Wellington Composite Index, which is weighted 65% in large-capitalization stocks and 35% in high-quality corporate bonds. Broadly speaking, the fund performed in line with its peer group, modestly beating the 11.12% average return of mixed-asset target growth funds. Investment environment Despite a period filled with volatility and headline risk, stocks gained 15.03% for the six months, as measured by the S&P 500 Index. For most of the period, investors chose to focus on improving economic data, strong corporate earnings, and robust merger-and-acquisition activity. Heightened geopolitical risks, a devastating earthquake in Japan, and continued uncertainty surrounding sovereign debt issues in Europe were not enough to offset investors enthusiasm about the perceived improving health of the global economy. Bonds also enjoyed positive total returns for the period. Although we believe credit markets will continue to perform well on the strength of improving economic data and healthy corporate credit fundamentals, we continue to monitor various downside risks. These risks include the threat of rising global inflation. We expect divergent policy Equity Portfolio Changes Six months ended May 31, 2011 Additions Comments BP We believe that this multinational integrated energy company has more than enough assets reserved for liabilities arising from last years Gulf of Mexico spill and that the stock is attractively valued. An opportunity exists for management to realize gains by divesting non-core assets. Prudential Financial We like the companys attractive business mix and good organic growth opportunities, and the fact that the stock trades at a discount to peers. Positive prospects for Prudentials Asian business dont seem to be fully appreciated by the market. Deletions Comments Wal-Mart Stores Higher food and energy prices are hurting some segments of Wal-Marts consumer base. We eliminated our position because of weak sales, competition from online and dollar stores, and a perceived lack of strategic direction to address these issues. Marathon Oil This large U.S. refiner and oil exploration company announced plans to spin off its refining and oil production businesses, leading to a significant rally in the stock. We sold our position as it reached its fair value. 7 responses to concerns over inflation and inflation expectations to play a prominent role in driving market performance during the coming months. Our successes Security selection and sector allocation both proved favorable for the equity portion of the portfolio, which outpaced the S&P 500 Index for the period. Our stock selection within the information technology, energy, and financial sectors was particularly helpful. Top absolute contributors during the period included International Business Machines (IBM), Chevron, and JPMorgan Chase. IBM, one of our largest holdings, performed well. The market has responded favorably as the company has shown signs of strong organic growth and used its robust free cash flow to repurchase stock. With oil prices on the rise during much of the period, Chevron shares also moved higher. The company is well-positioned compared to peers, given its leverage to oil, its small refining and marketing footprint, and the depth and quality of its upstream production portfolio. We also view favorably Chevrons recent acquisition of Atlas Energy. JPMorgan Chase was another top absolute contributor. We believe that the banks losses from mortgage issues are manageable and will probably not have a meaningful effect on its capital position, and that credit costs have likely peaked and should continue to decline. The funds fixed income portfolio also demonstrated favorable security selection during the period, with corporate bonds within the consumer and transportation sectors particularly beneficial to the portfolios results. Positions in securities not included in the benchmark, in mortgage and structured finance securities, also contributed to the portfolios return. Our shortfalls In the equity portfolio, stock selection within consumer discretionary and health care detracted from results, as did an overweight to financials. In terms of individual stock holdings, absolute detractors for the period included Staples, Target, and Cisco Systems. Staples struggled with sluggish results from its retail business overall. The stock demonstrated a surprisingly weak response to improved economic activity and higher employment; it suffered amid the markets longer-term concerns about the relevance of office product retailing in the face of growing tablet use in the workplace. We reduced our exposure during the period. Despite the recent poor performance of its stock, Target has a very strong core franchise and is engaging in a number of strategic initiatives to improve its relevance to its core customer, particularly in the area of food. Like many maturing retail concepts, Target is slowing its square footage growth while maintaining highly attractive existing store economics. 8 We believe that the companys free cash flow will increasingly find its way to the stockholder through strong dividend growth. We added to our position during the period. Networking equipment provider Cisco Systems disappointed investors with its margin guidance, stoking market concerns that the company may be compelled to cut prices to protect its market share. Cisco Systems remains attractive because of its valuation and strong market position. The fixed income portfolio of the fund slightly trailed its all-corporate bond benchmark. Our allocation to bonds in the banking sector detracted from the portfolios performance, as did security selection within the communications sector. Given the portfolios positioning during the period, the steepening of the yield curvewith yields on one-year notes falling while longer-term bond yields rosealso proved unfavorable. The funds positioning We continue to search diligently for attractively valued companies with strong operating characteristics. We are particularly interested in stocks of companies with business fundamentals that are poised to improve. As always, an above-average dividend is central to our stock selection process. Our disciplined selection process focuses on identifying industries, and ultimately, companies, where the outlook for supply/demand balance will be favorable. As of the end of the period, the funds equity portfolio was overweighted in the health care, financial, and energy sectors and underweighted in the information technology and consumer sectors. The bond portion of the fund is currently neutrally positioned on interest rates. Though we remain largely invested in corporate bonds, we are keenly aware of the tenuous nature of the recovery, and therefore keep some exposure to Treasuries as insurance against a potentially slowing economy. Other holdings not in the benchmark include mortgage-backed and structured finance securities. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP June 16, 2011 9 Wellington Fund Fund Profile As of May 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.30% 0.22% 30-Day SEC Yield 2.47% 2.55% Equity Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 102 500 3,779 Median Market Cap $71.2B $49.1B $31.4B Price/Earnings Ratio 13.8x 16.2x 17.4x Price/Book Ratio 1.9x 2.3x 2.3x Return on Equity 20.6% 20.2% 18.9% Earnings Growth Rate 3.0% 5.6% 5.8% Dividend Yield 2.5% 2.0% 1.7% Foreign Holdings 11.8% 0.0% 0.0% Turnover Rate (Annualized) 45%   Short-Term Reserves 3.0%   Fixed Income Characteristics Barclays Credit A or Barclays Better Aggregate Fund Index Bond Index Number of Bonds 525 2,526 7,928 Yield to Maturity (before expenses) 3.2% 3.1% 2.7% Average Coupon 4.7% 4.9% 4.2% Average Duration 5.7 years 6.2 years 5.2 years Average Effective Maturity 8.9 years 9.4 years 7.4 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index Index R-Squared 0.98 0.93 Beta 0.95 0.64 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.8% AT&T Inc. Integrated Telecommunication Services 3.7 Chevron Corp. Integrated Oil & Gas 3.1 International Business IT Consulting & Machines Corp. Other Services 2.9 Pfizer Inc. Pharmaceuticals 2.8 Wells Fargo & Co. Diversified Banks 2.6 JPMorgan Chase & Co. Diversified Financial Services 2.2 Microsoft Corp. Systems Software 2.0 Merck & Co Inc. Pharmaceuticals 2.0 Eli Lilly & Co. Pharmaceuticals 1.7 Top Ten 26.8% Top Ten as % of Total Net Assets 17.5% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2011, the annualized expense ratios were 0.29% for Investor Shares and 0.21% for Admiral Shares. 10 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 7.7% 10.6% 12.0% Consumer Staples 7.4 10.8 9.8 Energy 14.2 12.6 11.3 Financials 18.0 15.2 15.6 Health Care 14.8 11.7 11.3 Industrials 11.6 11.1 11.5 Information Technology 14.1 18.0 18.4 Materials 4.5 3.6 4.4 Telecommunication Services 3.9 3.1 2.6 Utilities 3.8 3.3 3.1 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.2% Commercial Mortgage-Backed 0.7 Finance 33.2 Foreign 4.1 Government Mortgage-Backed 10.0 Industrial 32.5 Treasury/Agency 2.8 Utilities 8.3 Other 5.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 11.5% Aaa 6.1 Aa 21.0 A 38.4 Baa 13.7 Not Rated 9.3 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2000, Through May 31, 2011 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Note: For 2011, performance data reflect the six months ended May 31, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 11.45% 5.82% 3.30% 3.36% 6.66% Admiral Shares 5/14/2001 11.50 5.93 3.46 1 3.01 1 6.47 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 12 Wellington Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of May 31, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 25,176,900 635,465 1.1% News Corp. Class A 27,418,300 502,852 0.9% Consumer DiscretionaryOther  1,822,778 3.1% 5.1% Consumer Staples PepsiCo Inc. 8,684,200 617,620 1.1% Philip Morris International Inc. 8,086,600 580,214 1.0% Procter & Gamble Co. 7,625,275 510,894 0.9% Consumer StaplesOther  1,120,675 1.9% 4.9% Energy Exxon Mobil Corp. 17,533,064 1,463,485 2.5% Chevron Corp. 11,435,300 1,199,677 2.1% Anadarko Petroleum Corp. 7,504,300 596,742 1.0% Baker Hughes Inc. 5,876,900 434,479 0.7% ^ Total SA ADR 6,604,300 380,342 0.7% Occidental Petroleum Corp. 2,934,700 316,507 0.5% EnergyOther  1,051,924 1.8% 9.3% Financials Wells Fargo & Co. 35,290,417 1,001,189 1.7% JPMorgan Chase & Co. 19,408,376 839,218 1.4% MetLife Inc. 13,340,105 588,299 1.0% ACE Ltd. 6,562,900 451,659 0.8% PNC Financial Services Group Inc. 6,924,600 432,234 0.7% Bank of America Corp. 35,909,800 421,940 0.7% * UBS AG 20,271,434 391,644 0.7% Goldman Sachs Group Inc. 1,715,700 241,450 0.4% FinancialsOther  2,543,012 4.4% 11.8% 13 Wellington Fund Market Percentage Value of Net Shares ($000) Assets Health Care Pfizer Inc. 49,631,341 1,064,592 1.8% Merck & Co. Inc. 20,664,252 759,411 1.3% Eli Lilly & Co. 17,237,300 663,291 1.1% Johnson & Johnson 8,890,900 598,269 1.0% Medtronic Inc. 12,602,200 512,909 0.9% AstraZeneca plc ADR 9,120,900 477,935 0.8% Cardinal Health Inc. 8,850,900 402,008 0.7% Teva Pharmaceutical Industries Ltd. ADR 6,260,700 318,670 0.6% Health CareOther  885,342 1.5% 9.7% Industrials General Electric Co. 28,172,600 553,310 0.9% United Parcel Service Inc. Class B 5,760,900 423,369 0.7% Siemens AG 3,118,951 418,331 0.7% Northrop Grumman Corp. 6,200,600 404,837 0.7% Waste Management Inc. 9,850,800 382,999 0.7% FedEx Corp. 4,046,700 378,933 0.7% Deere & Co. 4,251,100 365,935 0.6% IndustrialsOther  1,515,606 2.6% 7.6% Information Technology International Business Machines Corp. 6,579,800 1,111,526 1.9% Microsoft Corp. 30,479,500 762,292 1.3% Accenture plc Class A 9,281,300 532,654 0.9% Texas Instruments Inc. 12,409,700 438,062 0.8% Qualcomm Inc. 6,571,100 385,001 0.7% Automatic Data Processing Inc. 6,862,500 378,192 0.6% Cisco Systems Inc. 21,003,400 352,857 0.6% * eBay Inc. 11,118,100 346,551 0.6% Taiwan Semiconductor Manufacturing Co. Ltd. ADR 23,001,585 314,202 0.5% Information TechnologyOther  776,217 1.3% 9.2% Materials BASF SE 4,899,229 454,344 0.8% Air Products & Chemicals Inc. 3,353,000 318,837 0.6% MaterialsOther  948,995 1.6% 3.0% Telecommunication Services AT&T Inc. 44,859,885 1,415,778 2.4% Telecommunication ServicesOther  84,141 0.2% 2.6% Utilities Dominion Resources Inc. 9,920,200 473,392 0.8% NextEra Energy Inc. 7,752,300 449,245 0.8% Exelon Corp. 7,564,274 316,565 0.5% UtilitiesOther  240,872 0.4% 2.5% Total Common Stocks (Cost $28,453,170) 65.7% 14 Wellington Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities (0.4%)  0.4% Agency Bonds and Notes 1 Bank of America Corp. 3.125% 6/15/12 50,000 51,456 0.1% 1 General Electric Capital Corp. 2.000% 9/28/12 48,985 50,065 0.1% 1 PNC Funding Corp. 2.300% 6/22/12 13,590 13,868 0.0% 1 Wells Fargo & Co. 3.000% 12/9/11 19,000 19,263 0.1% Agency Bonds and NotesOther  193,134 0.3% 0.6% Conventional Mortgage-Backed Securities Freddie Mac Gold Pool 4.000% 6/1/41 683,000 687,057 1.2% Freddie Mac Gold Pool 4.000% 5/1/395/1/41 783,950 789,230 1.3% Conventional Mortgage-Backed SecuritiesOther  404,988 0.7% 3.2% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%4.000% 12/15/304/15/31 114,446 111,497 0.2% Nonconventional Mortgage-Backed SecuritiesOther  27,533 0.0% 0.2% Total U.S. Government and Agency Obligations (Cost $2,507,048) 4.4% Asset-Backed/Commercial Mortgage-Backed Securities 3 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 15,640 16,571 0.0% 3 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 32,000 34,167 0.1% 4 Asset-Backed/Commercial Mortgage-Backed SecuritiesOther  549,309 0.9% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $596,775) 1.0% Corporate Bonds Finance Banking BAC Capital Trust VI 5.625% 3/8/35 96,180 87,064 0.1% Bank of America Corp. 5.750% 12/1/17 30,000 32,570 0.1% Bank of America NA 5.300%6.000% 3/15/1710/15/36 98,000 102,135 0.2% Bear Stearns Cos. LLC 6.400%7.250% 10/2/172/1/18 25,150 29,735 0.1% Golden West Financial Corp. 4.750% 10/1/12 10,000 10,503 0.0% Goldman Sachs Group Inc. 3.625%6.750% 5/1/142/1/41 335,426 351,288 0.6% 3 JPMorgan Chase & Co. 3.700%7.900% 6/1/1412/29/49 319,861 345,912 0.6% Merrill Lynch & Co. Inc. 6.050%6.875% 5/16/169/15/26 158,000 172,978 0.3% National City Bank of Pennsylvania 7.250% 10/21/11 20,000 20,341 0.0% National City Corp. 6.875% 5/15/19 13,950 16,304 0.0% PNC Bank NA 4.875% 9/21/17 50,000 54,184 0.1% 3 PNC Financial Services Group Inc. 8.250% 5/31/49 44,000 47,410 0.1% Wachovia Bank NA 6.600% 1/15/38 60,000 68,831 0.1% 15 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Wachovia Corp. 5.250%5.500% 5/1/138/1/14 37,900 40,975 0.1% Wells Fargo & Co. 3.625%5.625% 9/1/1212/11/17 180,350 193,765 0.3% Wells Fargo Financial Inc. 5.500% 8/1/12 20,000 21,101 0.0% 4 BankingOther  2,776,404 4.8% Brokerage  0.0% Finance Companies General Electric Capital Corp. 2.950%6.750% 1/15/138/7/37 312,235 329,278 0.6% 4 Finance CompaniesOther  85,034 0.1% Insurance 4 Metropolitan Life Global Funding I 5.125% 11/9/116/10/14 50,000 52,523 0.1% 4 Metropolitan Life Insurance Co. 7.700% 11/1/15 51,000 60,854 0.1% 4 InsuranceOther  924,121 1.6% Other Finance  0.1% 4 Real Estate Investment Trusts  0.5% 10.6% Industrial 4 Basic Industry  0.4% Capital Goods General Electric Co. 5.250% 12/6/17 41,685 46,806 0.1% 4 Capital GoodsOther  592,987 1.0% Communication AT&T Inc. 2.950%6.800% 9/15/149/1/37 211,910 231,814 0.4% BellSouth Corp. 5.200%6.550% 10/15/1111/15/34 89,220 95,121 0.2% BellSouth Telecommunications Inc. 7.000% 12/1/95 27,600 30,147 0.1% Comcast Corp. 5.700% 5/15/18 20,000 22,416 0.0% 4 NBCUniversal Media LLC 4.375% 4/1/21 23,900 23,829 0.0% 4 CommunicationOther  696,538 1.2% 4 Consumer Cyclical  1.6% Consumer Noncyclical ^ Eli Lilly & Co. 6.000% 3/15/12 45,000 47,010 0.1% Johnson & Johnson 2.150%5.150% 5/15/167/15/18 55,800 57,975 0.1% Merck & Co. Inc. 5.125%6.550% 11/15/119/15/37 118,000 125,618 0.2% PepsiCo Inc. 3.100%7.000% 5/15/123/1/29 108,000 115,432 0.2% Pfizer Inc. 5.350% 3/15/15 33,000 37,380 0.1% Philip Morris International Inc. 4.125%4.500% 3/26/205/17/21 51,275 52,035 0.1% 4 Consumer NoncyclicalOther  1,432,840 2.4% 4 Energy  0.7% 4 Other Industrial  0.1% Technology IBM International Group Capital LLC 5.050% 10/22/12 50,000 53,034 0.1% International Business Machines Corp. 2.000%8.375% 1/5/1611/29/32 100,000 112,038 0.2% Microsoft Corp. 4.500% 10/1/40 27,815 25,701 0.0% TechnologyOther  332,061 0.6% 4 Transportation  0.5% 10.4% 16 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date Assets Utilities 4 Electric  2.2% 4 Natural Gas  0.4% Other Utility  0.1% 2.7% Total Corporate Bonds (Cost $12,899,723) 23.7% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $719,160)  1.3% 4 Taxable Municipal Bonds (Cost $ 919,899)  1.7% Shares Temporary Cash Investments Money Market Fund 5,6 Vanguard Market Liquidity Fund 0.155% 401,540,300 401,540 0.7% Face Amount ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 5/31/11, Repurchase Value $16,700,000, collateralized by Federal National Mortgage Assn. 6.000%, 10/1/39) 0.130% 6/2/11 16,700 16,700 0.0% BNP Paribas Securities Corp. (Dated 5/31/11, Repurchase Value $628,202,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%6.000%, 7/1/244/1/41, Federal National Mortgage Assn. 3.500%-6.500%, 4/1/212/1/41) 0.140% 6/1/11 628,200 628,200 1.1% Deutsche Bank Securities, Inc. (Dated 5/31/11, Repurchase Value $13,200,000, collateralized by Federal National Mortgage Assn. 6.500%, 1/1/39) 0.140% 6/1/11 13,200 13,200 0.0% Goldman Sachs & Co. (Dated 5/31/11, Repurchase Value $750,019,000, collateralized by Federal Home Loan Mortgage Corp. 5.500%, 6/1/3510/1/39, Federal National Mortgage Assn. 5.000%6.000%, 4/1/385/1/38) 0.130% 6/7/11 750,000 750,000 1.3% 17 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets HSBC Securities (USA) Inc. (Dated 5/31/11, Repurchase Value $123,100,000, collateralized by Federal National Mortgage Assn. 3.500%4.000%, 2/1/261/1/31) 0.130% 6/2/11 123,100 123,100 0.2% UBS Securities, LLC (Dated 5/31/11, Repurchase Value $218,401,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 8/1/39, Federal National Mortgage Assn. 4.000%4.500%, 11/1/403/1/41) 0.140% 6/2/11 218,400 218,400 0.4% 3.0% Total Temporary Cash Investments (Cost $2,151,140) 3.7% Total Investments (Cost $48,246,915) 101.5% Other Assets and Liabilities Other Assets 7 644,494 1.1% Liabilities 6 (1,505,971) (2.6%) (1.5%) Net Assets 100.0% 18 Wellington Fund At May 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 47,893,489 Undistributed Net Investment Income 253,742 Accumulated Net Realized Losses (760,574) Unrealized Appreciation (Depreciation) Investment Securities 11,038,401 Futures Contracts (2,351) Swap Contracts 934 Foreign Currencies 198 Net Assets Investor SharesNet Assets Applicable to 864,569,593 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 527,065,688 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $375,291,000.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, the aggregate value of these securities was $2,468,353,000, representing 4.2% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $401,540,000 of collateral received for securities on loan. 7 Cash of $1,615,000 has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 Wellington Fund Statement of Operations Six Months Ended May 31, 2011 ($000) Investment Income Income Dividends 1 480,773 Interest 387,073 Security Lending 4,502 Total Income 872,348 Expenses Investment Advisory FeesNote B Basic Fee 19,210 Performance Adjustment 1,600 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 25,925 Management and AdministrativeAdmiral Shares 16,166 Marketing and DistributionInvestor Shares 3,458 Marketing and DistributionAdmiral Shares 2,856 Custodian Fees 237 Shareholders ReportsInvestor Shares 177 Shareholders ReportsAdmiral Shares 65 Trustees Fees and Expenses 52 Total Expenses 69,746 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1,312,430 Futures Contracts (22,170) Swap Contracts 4,833 Foreign Currencies (649) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 3,822,424 Futures Contracts (2,351) Swap Contracts 934 Foreign Currencies 210 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $11,771,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellington Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 802,602 1,482,026 Realized Net Gain (Loss) 1,294,444 857,687 Change in Unrealized Appreciation (Depreciation) 3,821,217 731,677 Net Increase (Decrease) in Net Assets Resulting from Operations 5,918,263 3,071,390 Distributions Net Investment Income Investor Shares (364,170) (859,061) Admiral Shares (381,400) (629,966) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (745,570) (1,489,027) Capital Share Transactions Investor Shares (845,672) (2,346,300) Admiral Shares 2,757,303 4,778,476 Net Increase (Decrease) from Capital Share Transactions 1,911,631 2,432,176 Total Increase (Decrease) 7,084,324 4,014,539 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $253,742,000 and $194,785,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellington Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .452 .868 .909 1.037 1.059 .982 Net Realized and Unrealized Gain (Loss) on Investments 2.951 .960 5.217 (9.289) 2.172 3.392 Total from Investment Operations 3.403 1.828 6.126 (8.252) 3.231 4.374 Distributions Dividends from Net Investment Income (.423) (.878) (.926) (1.094) (1.030) (.980) Distributions from Realized Capital Gains    (1.424) (1.401) (.974) Total Distributions (.423) (.878) (.926) (2.518) (2.431) (1.954) Net Asset Value, End of Period Total Return 1 11.43% 6.43% 26.46% -25.59% 10.09% 14.69% Ratios/Supplemental Data Net Assets, End of Period (Millions) $28,457 $26,717 $28,114 $22,486 $31,451 $29,318 Ratio of Total Expenses to Average Net Assets 2 0.29% 0.30% 0.34% 0.29% 0.27% 0.30% Ratio of Net Investment Income to Average Net Assets 2.84% 2.97% 3.59% 3.44% 3.14% 3.10% Portfolio Turnover Rate 45% 3 35% 28% 30% 23% 25% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.02%, 0.01%, 0.01%, and 0.01%. 3 Includes 16% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellington Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .800 1.542 1.619 1.848 1.894 1.768 Net Realized and Unrealized Gain (Loss) on Investments 5.102 1.658 8.999 (16.048) 3.762 5.849 Total from Investment Operations 5.902 3.200 10.618 (14.200) 5.656 7.617 Distributions Dividends from Net Investment Income (.752) (1.560) (1.648) (1.950) (1.847) (1.765) Distributions from Realized Capital Gains    (2.460) (2.419) (1.682) Total Distributions (.752) (1.560) (1.648) (4.410) (4.266) (3.447) Net Asset Value, End of Period Total Return 11.48% 6.52% 26.57% -25.52% 10.23% 14.82% Ratios/Supplemental Data Net Assets, End of Period (Millions) $29,966 $24,623 $19,211 $14,696 $19,323 $15,851 Ratio of Total Expenses to Average Net Assets 1 0.21% 0.22% 0.23% 0.18% 0.16% 0.17% Ratio of Net Investment Income to Average Net Assets 2.92% 3.05% 3.70% 3.55% 3.25% 3.23% Portfolio Turnover Rate 45% 2 35% 28% 30% 23% 25% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.02%, 0.01%, 0.01% and 0.01%. 2 Includes 16% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Wellington Fund Notes to Financial Statements Vanguard Wellington Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the funds investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 24 Wellington Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The funds maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed 25 Wellington Fund securities market or in order to dispose of mortgage-backed securities it owns under delayed delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities, and is compensated by interest earned on the proceeds of the initial sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations to deliver purchased securities. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 201103, Transfers and Servicing (Topic 860)Reconsideration of Effective Control for Repurchase Agreements. The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage dollar roll transactions that would have previously been accounted for as purchases and sales may be accounted for as financing transactions. Treatment as financing would have no impact to total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management is currently assessing whether the ASU will impact the accounting for the funds mortgage dollar roll transactions. 7. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20072010), and for the period ended May 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 26 Wellington Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, llp , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays Capital U.S. Credit A or Better Bond Index. For the six months ended May 31, 2011, the investment advisory fee represented an effective annual basic rate of 0.07% of the funds average net assets before an increase of $1,600,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2011, the fund had contributed capital of $9,185,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 3.67% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
